MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                   FILED
regarded as precedent or cited before any                                           Dec 21 2020, 9:15 am
court except for the purpose of establishing
                                                                                        CLERK
the defense of res judicata, collateral                                             Indiana Supreme Court
                                                                                       Court of Appeals
estoppel, or the law of the case.                                                        and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEY FOR APPELLEE
Nathan D. Hoggatt                                       Diana C. Bauer
Fort Wayne, Indiana                                     Bauer Legal LLC
                                                        Fort Wayne, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Stanley C. Huguenard,                                   December 21, 2020
Appellant-Petitioner,                                   Court of Appeals Case No.
                                                        20A-DN-1341
        v.                                              Appeal from the Allen Circuit
                                                        Court
Cherie M. Huguenard,                                    The Honorable Thomas J. Felts,
Appellee-Respondent                                     Judge
                                                        The Honorable Ashley N. Hand,
                                                        Magistrate
                                                        Trial Court Cause No.
                                                        02C01-1904-DN-428



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-DN-1341 | December 21, 2020        Page 1 of 6
                                            Case Summary
[1]   Stanley C. Huguenard (Husband) appeals the decree dissolving his marriage to

      Cherie M. Huguenard (Wife). Husband asserts that the trial court erred in

      finding that he has a contractual interest in the marital residence and including

      that interest in the marital estate. We disagree and therefore affirm.


                                 Facts and Procedural History
[2]   Husband and Wife were married in 2012. In 2019, Husband filed a petition to

      dissolve the marriage. In June 2020, after a hearing, the trial court issued a

      dissolution decree that reads in pertinent part as follows:


              6. DIVISION OF REAL ESTATE OR REAL ESTATE
              EQUITY:

              6.1 Husband owns [the marital residence] subject to a
              conditional sale of real estate agreement, dated May [11], 2001.

              6.2 Husband’s equitable interest in the real estate is a vested
              interest in the real estate pursuant to the contract for conditional
              sale of real estate executed on May 11, 2001. Husband is
              responsible for all maintenance, repairs, real estate taxes and
              insurance pursuant to the contract. Husband’s interest in said
              real estate is an asset subject to division in the marital estate. The
              assessed value on the real estate is $90,900.00 and the unpaid
              value to Sue Hecht is $30,700.00. The equity in the real estate
              totals $60,200.00.

              6.3 This real estate shall now be the sole and separate property of
              Husband.

              6.4 Wife shall execute a Quit-Claim deed and all other necessary

      Court of Appeals of Indiana | Memorandum Decision 20A-DN-1341 | December 21, 2020   Page 2 of 6
              documents transferring all right, title and interest in and to the
              real estate to Husband, thereby extinguishing the interest of Wife
              herein.

              ….

              8. ADDITIONAL PROVISIONS RELATING TO
              PROPERTY:

              8.1 The division of property and assignment of liabilities entered
              herein is an equal, just, reasonable, fair and equitable award
              thereof under the facts presented at trial, including the parties’
              agreement of the same.

              8.2 Wife’s net marital estate totals $500.00. Husband’s net
              marital estate totals $65,506.00. Husband shall pay to Wife the
              sum of $32,503.00 by way of property equalization judgment
              between the parties. Judgment is so entered.


      Appealed Order at 3-4 (citations omitted). Husband now appeals. Additional

      facts will be provided below.


                                     Discussion and Decision
[3]   Husband contends that the trial court erred in finding that he has a contractual

      interest in the marital residence and including that interest in the marital estate.

      “The division of marital assets, including a determination of whether an asset is

      a marital asset, is within the trial court’s discretion.” Tyagi v. Tyagi, 142 N.E.3d
960, 964 (Ind. Ct. App. 2020), trans. denied. We review the trial court’s decision

      for an abuse of discretion, considering only the evidence most favorable to that

      decision. Wells v. Collins, 679 N.E.2d 915, 916 (Ind. Ct. App. 1997). An abuse

      of discretion occurs if the trial court’s decision is clearly against the logic and
      Court of Appeals of Indiana | Memorandum Decision 20A-DN-1341 | December 21, 2020   Page 3 of 6
      effect of the facts and circumstances, or if the court has misinterpreted the law.
Id. “We presume the trial court followed the law and made all proper

      considerations in making its decision.” Id. The party challenging the trial

      court’s property division must overcome this strong presumption. Id.


[4]   “It is well settled that in a dissolution action, all marital property goes into the

      marital pot for division, whether it was owned by either spouse before the

      marriage, acquired by either spouse after the marriage and before final

      separation of the parties, or acquired by their joint efforts.” Falatovics v.

      Falatovics, 15 N.E.3d 108, 110 (Ind. Ct. App. 2014) (citing, inter alia, Ind. Code

      § 31-15-7-4(a)). “For purposes of dissolution, property means ‘all the assets of

      either party or both parties.’” Id. (emphasis in Falatovics) (quoting Ind. Code §

      31-9-2-98). “Indiana's ‘one pot’ theory prohibits the exclusion of any asset in

      which a party has a vested interest from the scope of the trial court’s power to

      divide and award.” Id. (quoting Wanner v. Hutchcroft, 888 N.E.2d 260, 263 (Ind.

      Ct. App. 2008)).


[5]   Husband argues that he did not have a vested interest in the marital residence,

      and therefore the trial court abused its discretion in including his interest in the

      marital estate. This Court has stated that “an equitable interest in real property

      titled in a third-party, although claimed by one or both of the divorcing parties,

      should not be included in the marital estate.” In re Marriage of Dall, 681 N.E.2d
718, 722 (Ind. Ct. App. 1997). But this rule does “not apply where the real

      estate is titled in a third-party, and husband and/or wife are the contract

      purchaser.” Id. at n.5 (emphasis added). “In that case, the parties have a vested

      Court of Appeals of Indiana | Memorandum Decision 20A-DN-1341 | December 21, 2020   Page 4 of 6
      interest in the contract, which is a marital asset, and their equitable interest in

      the real estate is not indeterminate but is derived from the contract.” Id.


[6]   The evidence most favorable to the trial court’s judgment indicates that on May

      11, 2001, Husband executed a contract with Hecht to purchase the residence for

      $60,000. Ex. Vol. 3 at 10-14 (Petitioner’s Ex. 4). The contract provides that

      Husband would pay Hecht $539.84 per month from June 2001 until May 2006,

      at which point the unpaid balance would be paid in full. The contract also

      provides that the unpaid purchase price would bear interest at the rate of nine

      percent a year and that Husband would be responsible for paying property

      taxes, among other things. At the hearing, Husband testified that he did not

      make the balloon payment in May 2006, but that he and Hecht had a “verbal

      agreement from then on” for him to keep “paying her the monthly amount[,]”

      which he has done ever since. Tr. Vol. 2 at 48. Hecht testified that Husband

      still owed her $30,700, that he had “been taking care of” the property taxes, and

      that “he has a nine and a half percent [sic] interest rate. Which means most of

      [the] money [that he paid her] is interest and not [principal].” Id. at 59, 63.

      And Wife offered into evidence without objection a handwritten note from

      Hecht stating that Husband “is purchasing this property on a land contract” and

      still owes her $30,700. Ex. Vol. 3 at 20 (Respondent’s Ex. A-10).


[7]   Husband contends that the “2001 real estate contract is not valid as by its terms,

      it expired in 2006. The only evidence of a subsequent contract is oral. A

      contract for the sale of land is required to be in writing.” Appellant’s Br. at 8.

      Husband drops a footnote citing the Statute of Frauds, Indiana Code Section

      Court of Appeals of Indiana | Memorandum Decision 20A-DN-1341 | December 21, 2020   Page 5 of 6
      32-21-1-1, and asserts, “[a]s a consequence, there is no valid contractual

      agreement to have any interest in.” Id. We disagree. It is well settled that the

      Statute of Frauds “does not govern the formation of a contract but only the

      enforceability of contracts that have been formed.” Fox Dev., Inc. v. England, 837
N.E.2d 161, 165 (Ind. Ct. App. 2005) (emphasis added); see Ind. Code § 32-21-

      1-1(b) (providing in pertinent part that a person may not bring “[a]n action

      involving any contract for the sale of land” unless the contract on which the

      action is based “is in writing and signed by the party against whom the action is

      brought”). “Contracts are formed when parties exchange an offer and

      acceptance.” Fox Dev., Inc., 837 N.E.2d at 165. Assuming, as Husband does,

      that the 2001 written contract “expired” in 2006, the record clearly establishes

      that he and Hecht subsequently exchanged a verbal offer and acceptance for the

      purchase of her home. Because Husband is the contract purchaser of the

      marital residence, the trial court did not abuse its discretion in including his

      vested contractual interest in the marital estate. Dall, 681 N.E.2d at 722 n.5.

      Therefore, we affirm.


[8]   Affirmed.


      Najam, J., and Riley, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 20A-DN-1341 | December 21, 2020   Page 6 of 6